United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 335 Madison Avenue, Mezzanine New York, NY10017 (Address of principal executive offices)(Zip code) Eric Rubin, President, 335 Madison Avenue, Mezzanine New York, NY10017 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code:(212) 488-1331 Date of fiscal year end: 10/31/2010 Date of reporting period:10/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e-1). Plan your arrival.® October 31, 2010 The American Independence Funds Annual Report Stock Fund Fusion Fund Kansas Tax-Exempt Bond Fund Active Treasury Management Bull/Bear Fund Intermediate Bond Fund Short-Term Bond Fund U.S. Inflation-Indexed Fund International Equity Fund NOT FDIC Insured. May lose value. No bank guarantee. This material must be accompanied or preceded by a prospectus. American Independence Funds Trust is distributed by Matrix Capital Group, Inc. The American Independence Funds Annual Report — October 31, 2010 President’s Letter to Shareholders 1 Management Fund Commentaries and Fund Performance 3 Stock Fund Schedule of Portfolio Investments 23 Fusion Fund Schedule of Portfolio Investments 25 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 27 Active Treasury Management Bull/Bear Fund Schedule of Portfolio Investments 35 Intermediate Bond Fund Schedule of Portfolio Investments 36 Short-Term Bond Fund Schedule of Portfolio Investments 42 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 46 International Equity Fund Schedule of Portfolio Investments 48 Statements of Assets and Liabilities 51 Statements of Operations 53 Statements of Changes in Net Assets 55 Financial Highlights 58 Notes to Financial Statements 66 Report of Independent Registered Public Accounting Firm 75 Additional Information Portfolio Summaries 76 Table of Shareholder Expenses 77 Other Tax Information 79 Approval of Advisory and Sub-Advisory Agreements 80 Trustees and Officers 81 A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commission’s website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge, on the Securities and Exchange Commission’s website at http://www.sec.gov. American Independence Funds Presidents Letter to Shareholders Dear Fellow Shareholder: I am pleased to present you with the Annual Report for the American Independence Funds (the “Funds” or for each fund separately, a “Fund”) for the fiscal year ending October 31, 2010. This past year has certainly been a challenging one as anxiety prevailed in both the equity and fixed income markets. We have witnessed an unsettling market environment that has affected all types of asset classes and sectors, both domestic and international. The credit crisis, which started in the late summer of 2007, has caused a historical draining of liquidity in the bond markets, and consumer confidence has waned due to the current economic conditions. The Federal Reserve has maintained interest rates at near record low levels and continues to inject liquidity into the system in unprecedented fashion, most recently known as QE2, for its second round of quantitative easing. The fixed income markets are now preparing for an inevitable increase in interest rates. Despite these disappointing economic conditions and continued uncertainty, our Funds have performed well compared to their peers and benchmarks. The following pages offer insight into the Funds’ performances, with each Portfolio Manager commenting on the specific factors that impacted their respective Fund during the reporting period and an outlook for the year to come. We continue to see steady improvement to the Funds’ performances and are pleased to report that as of November 30, 2010, five (5) of the six (6) rated Funds presented in this Annual Report have an overall Morningstar® rating of four or five stars1,2. The Fusion Fund and the Active Treasury Management Bull/Bear Fund, which do not have three-year track records and therefore are not yet rated by Morningstar®, continue to perform well against their peers. The NestEgg Target Date Funds, which are presented in a separate report, have also performed well and three of the four rated Funds have a rating of either four- or five-stars from Morningstar®1,2. The NestEgg 2050 Fund is new and does not yet have a Morningstar® rating. The American Independence Stock Fund continues to be one of the top performing large cap funds in the Morningstar® universe. The American Independence Stock Fund (class I – ISISX) is the only large cap fund to have equaled or beaten the S&P 500 index every year since 1999. It should therefore come as no surprise that the Fund carries a 5-star rating by Morningstar® in the Relative Value category and is in the top 2% for the three (3) year performance and in the top 1% for the 5- and 10-year performances.3 We continue to strive to improve the cost and efficiency of service as well as performance of the Funds. During the past year, we made some portfolio management changes, which we feel will help improve performance for the Funds. On November 20, 2009, Security Global Investors (“SGI”) assumed the sub-advisory function for the International Equity Fund. SGI and Rydex-SGI, wholly owned subsidiaries of Security Benefit Corporation, manage approximately $21 billion in assets. Also, on July 1, 2010, Jeff Miller assumed management responsibility for the Fusion Fund. Jeff is a previous hedge fund manager who has proven his stock picking prowess over the last three years during his management tenure of the American Independence Stock Fund. In addition, we broadened the fund line up by adding the American Independence Active Treasury Management Bull/Bear Fund. This Fund was introduced in July and is intended on providing shareholders with the opportunity for an absolute return on investment regardless of the direction of interest rates. The Fund is managed by Kirk Barneby and Glenn Dorsey, who also manage the fixed income portion of the NestEgg Target Date Funds. Subsequent to the Funds’ fiscal year end, we added the American Independence Large Cap Growth and American Independence Small Cap Growth Funds. These funds provide a more diverse line-up while providing new asset classes for our shareholders to invest in. We also continue to enhance the services we offer to our shareholders. During the most recent fiscal year, the Funds retained UMB Fund Services to provide fund accounting and 1 Source: Morningstar, Inc. Morningstar® ratings are based on the Institutional Class shares. 2 The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and is rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar® Rating for a fund is derived from a weighted average of the performance figures associated with its 3-, 5- and 10-year (if applicable) Morningstar® Rating metrics. 3 The American Independence Stock Fund I Class received a 5-star rating for overall performance, for the period ending September 30, 2010, 5 stars for 3-year performance among 1,127 Large Value funds, 5 stars for 5-year performance among 942 funds, and 5 stars for 10-year performance among 490 funds. For each fund with at least a 3-year history, Morningstar® calculates a Morningstar® Rating based on a Morningstar® Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. 1 American Independence Funds certain administrative services, while Matrix Capital Group assumed the responsibilities as the Funds’ Distributor. We thank you for your continued support, and American Independence will continue to seek to provide additional services, improve existing ones, and build upon the existing strong foundation. Please do not hesitate to contact us with any questions at 866-410-2006. I hope to see the markets improve during 2011 and wish you happy and healthy year. Sincerely, Eric M. Rubin President American Independence Funds Trust American Independence Financial Services, LLC Important Disclosures Investing in the Funds involves risk. Equity securities are more volatile and carry more risk than other forms of investments. The Funds may invest in small and mid cap securities that are more volatile than large cap stocks. For more complete information on the American Independence Funds, you can obtain a prospectus containing complete information for the funds by calling 866-410-2006, or by visiting www.aifunds.com. Please read the prospectus carefully before investing. You should consider the fund’s investment objectives, risks, charges, and expenses carefully before you invest or send money. Information about these and other important subjects is in the Funds’ prospectus. Past performance does not guarantee future results. Investment return and principal value will fluctuate with changing market conditions so that when redeemed, shares may be worth more or less than their original costs. American Independence Financial Services, LLC is a limited liability company. Shares of the American Independence Funds are distributed by Matrix Capital Group, Inc., which is not affiliated with American Independence Financial Services, LLC. Not FDIC Insured - May Lose Value - No Bank Guarantee This material is authorized for distribution only when preceded or accompanied by a prospectus. American Independence Financial Services LLC provides investment advisory and other services to the Funds and receives a fee for those services. The Funds are distributed by Matrix Capital Group, Inc. Mutual funds are NOT INSURED BY THE FDIC. There is no bank guarantee. Mutual funds may lose value. The views expressed in this Shareholder Letter and accompanying commentaries are through the end of the period covered by the report, as stated on the cover. These views are subject to change based on market and other conditions. 2 American Independence Funds Stock Fund Commentary Jeffrey Miller – Portfolio Manager The American Independence Stock Fund – Institutional Class (the “Fund”) finished its fiscal year ending October 31, 2010, up 19.58%, outperforming the Russell 1000 Value Index, the Fund’s benchmark, by 3.87% and the S&P 500 by 3.33%. The Russell 1000 Value Index gained 15.71% and the S&P 500 rose 16.25% in a market dominated by the influence of macroeconomic factors, particularly in the second half of the fiscal year. As the latter half of the fiscal year began, there was a sense of euphoria over the “resolution” of the Greek crisis. This drove markets higher in the first three weeks of April, as investors believed (incorrectly) that the economies in Europe had successfully resolved the issue over Greece refunding its debt. As we now know, the status of Greece (as well as Ireland, Portugal, etc) was not “resolved” at all in April – the day of reckoning was merely postponed. However, the markets rallied for three weeks on this news, before selling off again. This pattern was to be repeated throughout the remainder of the fiscal year. A second illustration is the market’s reaction to the August announcement of a second round of Quantitative Easing (QE2). Within weeks, investors sent share prices higher while driving the dollar lower. Macro dollar down, stocks higher trades were September’s flavor of the month up and down Wall Street. Consequently, the correlation in price movements between stocks in the major indices reached 70% (a level seldom seen except in market panics), while correlation between the US Dollar Index (DXY) and the S&P 500 Index (SPX) switched from a slight positive 0.13 (i.e., slightly correlated) during the October 1, 2009 through June 30, 2010 time period to a highly negative 0.88 (i.e., massively inversely correlated) from June 30, 2010 through September 30, 2010. This environment in which stock valuations in general were driven by a common factor, the dollar exchange rate proved to be a challenging one for the bottoms-up, fundamental process which we employ to manage the Fund. Recently (since the end of the third quarter 2010) the correlations between stocks have come down a little, which bodes well for our stock picking discipline. During this turbulent market, we were able to outperform our benchmark by sticking to our fundamental strategy of purchasing solid companies trading at what we believe to be low prices while actively managing risks. This entails identifying mistakes and removing them quickly from the portfolio. There are two ways in which we may make a mistake. The first is to get the fundamental story wrong. The second is to buy an attractive company at the wrong price. When we realize we are incorrect in either our fundamental opinion or in the price we purchased a security we are quick to sell a position. Hoping for a different result, or waiting for a turn in the business that may never come, often does not work out well. Instead, we prefer to sell, reevaluate our reasoning, and wait for a better time to purchase the stock. We try to be quick in recognizing our mistakes and suffer a small loss, instead of stubbornly insisting that we are right and realizing a large loss later. To illustrate this point, we reviewed our performance by company for the year ending October 31, 2010. We made money in 70% of the companies we owned and lost money in 30%; while on a trade by trade basis (tracking each time we buy a stock as a separate trade) we made money 66% of the time and lost money 34% (better than our 2009 record of 53% and 47%, respectively). So despite being wrong about 1/3 of the time, we were up 19.58% for the year. How? We made 3.5 times as much money, on average, in our winners as we lost in our losers, and our winning positions were on average 1.5 times the size of our losing positions. As a result, our top 10 winners made us nearly 5 times as much money as our top 10 losers cost us. Our focus on quickly selling losers clearly paid off in 2010. We will continue to work hard to be as successful picking stocks and limiting losses in future years as we were in 2010. If there is a cloud to the silver lining it is that even though we sold every position with a significant tax loss during the fiscal year, we will still have to pay a capital gains distribution this year. As a large cap value fund, we will own significant stakes in large financial companies. However, by not owning Citigroup (up 1.9% from November 1, 2009 to October 31, 2010), Bank of America (down 21.5%) and JP Morgan (down 9.9%), among others, we were able to add significant value for our shareholders. We call this “addition by subtraction”: meaning we actively strive to avoid companies with bad business models. From 3 American Independence Funds our experience, we believe there are very few excellent companies, many pretty good companies, and a lot of fairly mediocre companies with publicly listed securities. We try to do our best to choose companies from the first two groups that are trading at a low valuation relative to free cash flow, and to avoid companies from the last group no matter what their price. Often “value” investors mistake a low price to earnings ratio or low price to book value ratio for “value” – we prefer to pay a fair price for a great company than a low price for a terrible one, as these bad businesses frequently become value traps, eating up capital while producing little if any return on investment. Usually cheap stocks are cheap for a reason. Our ideal company is one that generates high returns on invested capital on a free cash flow basis, and that trades for a low price to that free cash flow. Companies with large gross revenues that required most of those revenues to be reinvested back into the business just to stay open are not attractive to us (General Motors is one example of such a company). In contrast, Diageo is one example of a company that meets our criteria for a strong, sustainable business model. It owns, among many others, the beverage brands Smirnoff, Johnnie Walker, Captain Morgan, Jose Cuervo, Baileys, and Tanqueray, as well as Guinness, Dom Perignon, as well as numerous wine brands. Is Diageo going to become obsolete overnight because of a new technology? We believe this event is unlikely. For these reasons Diageo is an example of a business we like – high margins, low obsolescence risk, strong sustainable cash flows. After that, it is just a matter of finding the right price and near term catalysts. So how are we investing given the recent rise in the market and all of the macro-economic noise mentioned above? We are focused, as always, on utilizing our process for picking stocks that have high returns on invested capital that are currently selling for a low multiple to free cash flow. We keep it simple, focusing on the business model of a company, asking ourselves “does this business make sense and can it sustain these returns over time?” We spend our time understanding how a company makes its money, what the drivers of profitability are and are they sustainable without large reinvestments of capital. Once we find businesses that meet our criteria for return on invested capital and that have business models that are sustainable, we wait patiently until they are cheap enough for us to buy them and have a high degree of confidence we will make money owning the stock at that price. Our portfolio is composed of these strong businesses that are not going to become obsolete overnight, or even in the next few years. We appreciate the opportunity to manage your investment in the American Independence Stock Fund. Please contact us with any questions you may have. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 4 American Independence Funds Stock Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year 10 Year Stock Fund Institutional Class Shares 19.53% 6.58% 6.79% Class A Shares (1) 12.36% 4.84% 5.69% Class C Shares (2) 17.34% 6.18% 6.27% Russell 1000 Value Index 15.71% 0.62% 2.64% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 5.75%. (2) Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Fund’s Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Russell 1000 Value Index is an unmanaged index of common stocks for companies that make-up the Russell 1000 Index and have been identified by the Russell Investment Group as offering lower price-to-book ratios and lower forecasted growth values. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 5 American Independence Funds Fusion Fund Commentary Jeffrey Miller – Portfolio Manager The Value Equities team at American Independence took over management of the Fusion Fund on July 1, 2010. As such, our actual performance with the fund is limited. However, we are utilizing a quantitative strategy that mirrored a model portfolio it had back-tested over the prior couple of years with a more actively managed qualitative approach that closely mirrors the AI Stock Fund process. While the quantitative scan remains the same, we are now actively selecting the portfolio positions from a bigger universe of securities and actively trading the entry and exit of those positions. We believe this is reflected in the returns as of October 31, 2010. To an extent that is somewhat unusual, macroeconomic factors drove the market during the later part of the fiscal year. At the beginning of April 2010, for example, there was a sense of euphoria over the “resolution” of the Greek crisis. This in turn drove markets higher in the first three weeks of April, as investors believed (incorrectly) that the economies in Europe had successfully resolved the issue over Greece refunding its debt. As we now know all too well, the status of Greece (as well as Ireland, Portugal, etc.) was not “resolved” at all in April – the day of reckoning was merely postponed. However, the markets rallied for three weeks on this news, before selling off again. This pattern was repeated throughout the year. Another example: the announcement of a second round of Quantitative Easing (QE2) in August. This new round of QE2 strangely morphed into a positive for the stock market during September, as lower interest rates in the U.S. led to a weakening dollar. With the dollar down and stocks up, macro trades predominated in September to an extent almost unheard of, as stock market correlations (i.e., the percentage of stocks moving all together) reached 70% (a level usually only seen in market panics), while correlation between the U.S. Dollar Index (DXY) and the S&P 500 (SPX) switched from a positive 0.13 (i.e., slightly correlated) from October 1, 2009 through June 30, 2010 to a whopping negative 0.88 (i.e., massively inversely correlated) from June 30, 2010 through September 30, 2010. Watching the stock market follow the dollar index minute-by-minute (and stocks did FOLLOW the dollar, not vice-versa) was a bit annoying, to say the least, for stock pickers like ourselves. Recently, since the end of the third quarter 2010, the correlations between stocks have come down a little, which bodes well for our stock picking discipline. During this turbulent market, we stood by our strategy of purchasing solid companies trading at what we believe to be low prices (a.k.a., buying broken stocks, not broken companies – while our shorts have the opposite characteristics) while actively managing risks. A large portion of our performance comes from eliminating quickly, as best we can, mistakes. We call this “addition by subtraction”, meaning we actively choose not to own companies with bad business models. There are very few excellent companies, many pretty good companies, and a lot of fairly mediocre companies available for sale in the stock markets. We try to do our best to choose companies from the first two groups that are trading at a low valuation relative to free cash flow, and to avoid companies from the last group no matter what their price. Often “value” investors mistake a low price to earnings ratio or low price to book value ratio for “value” – we prefer to pay a fair price for a great company than a low price for a terrible one, as these bad businesses frequently become value traps, eating up capital while producing little if any return on investment. Usually cheap stocks are cheap for a reason. Our ideal company is one that generates high returns on invested capital on a free cash flow basis, and that trades for a low price to that free cash flow. Companies with large gross revenues that are required to reinvest back into the business most of those revenues just to stay open are not attractive longs to us (see General Motors for an example of what we don’t like), but make excellent shorts. As mentioned above, we also actively manage for risk, both in terms of company fundamentals and in terms of the price of the shares in the market. In our mind, the two risks are separate. Fundamental risk is the risk that we have the “story” wrong in some way: that sales will be weaker than we expect; that the company’s debt load will become overwhelming; or that pricing for its products or inputs will vary greatly from our expectations. When we realize we are wrong in our assumptions, we are quick to exit a position. Hoping for a different result, or waiting for a turn in the business that may never come, doesn’t tend to work out well for us. Instead, we would rather exit, reevaluate our reasoning, and wait for a better time to purchase the stock. We try to be very quick to recognize our mistakes 6 American Independence Funds and take a small loss, instead of stubbornly insisting that we are right and taking a large loss later. We are also proponents of truly actively managing our portfolio for price risk, instead of closet indexing. If we purchase a company at $20 and it quickly rises to $30, it is not nearly as attractive to us, even if there is no change in the fundamentals. In these instances, we will usually trim back our position, possibly even eliminating it, and wait for a better price. Price is very important to us – not all great companies make great stocks all the time, a lesson that many “buy and hold” investors have learned the hard way over the years. General Electric is a great company in our opinion. However, it traded for $34 at the end of 1998, versus $16.02 on October 31, 2010, a decline of 53% over nearly 12 years. Similar examples abound. We are often asked what we like in the market. We prefer to think about what can go wrong, as what goes right usually is unexpected and takes care of itself. So, what will be the next big issue in the markets, besides the ongoing Euro-member issues? China. China is a bubble waiting to burst. In our mind, it’s not a question of if, but when. China has been luring investors for centuries with the illusion that its vast populace and huge resources will prove to be a bonanza for outside investors. Nothing could be further from the truth. China’s boom has been driven not by technological innovation or gains in productivity and efficiency but by factor mobilization – i.e., throwing lots of resources and manpower at manufacturing things designed elsewhere. The U.S., despite what its detractors say, is hugely more efficient. China uses more energy than the U.S. economy, which is twice its size, and nearly 5 times as much as Japan’s, which is of similar size (source: UBS Securities). According to The World’s Water 2008-2009, it uses ten times the water per unit of industrial production than developed countries. Since the state directs the allocation of capital, and the ruling party in China is clearly interested in delaying as long as possible the social unrest that will accompany any slowing in growth, the misallocation of natural resources will likely continue until they either run out or China enters in resource wars, most likely with Russia over Eastern Siberia (an area of conflict for the past 2000 years). Any investor who expects to be able to actually repatriate, in cash, profits from a successful China-based company over the long-term is either ignorant of history (see Britain, Canton, 1839) or hoping that it will “be different this time”. We’re betting on history, if not repeating itself, at least rhyming. So how are we investing given the recent rise in the market and all of the macro-economic noise mentioned above? We are focused, as always, on utilizing our process for picking stocks that have high returns on invested capital that are currently selling for a low multiple to free cash flow, and finding shorts that don’t earn much, if any, profits while still requiring large amounts of capital to continue operating. We keep it simple, focusing on the business model of a company, asking ourselves “does this business make sense and can it sustain these returns over time?” We spend our time understanding how a company makes its money, what the drivers of profitability are and will the company require relatively large reinvestments of capital. Once we find businesses that meet our criteria for return on invested capital AND that have business models that are sustainable, we wait patiently until they are cheap enough for us to buy them and have a high degree of confidence we will make money owning the stock at that price (we look for the opposite for shorts of course). Our portfolio is composed of these strong businesses that are not going to become obsolete overnight, or even in the next few years. Diageo is one example of a company that meets our criteria for a strong, sustainable business model. It owns, among many others, the beverage brands Smirnoff, Johnnie Walker, Captain Morgan, Jose Cuervo, Baileys, and Tanqueray, as well as Guiness, Dom Perignon, and many wine brands. Is Diageo going to become obsolete overnight because of a new technology? Does it have to reinvest billions of dollars a year in developing next generation technology in order to remain viable? Not at all. Diageo is an example of a business we like – high margins, low obsolescence risk, strong sustainable cash flows. After that, it’s just a matter of price and near term catalysts (Christmas cocktail party anyone? Care to purchase the wine and spirits assets of Louis Vuitton Moet Hennessey?). We appreciate the opportunity to manage your investment in the American Independence Fusion Fund. Please contact us with any questions you may have. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 7 American Independence Funds Fusion Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on December 22, 2009. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2010 Since Inception(1) Fusion Fund Institutional Class Shares (0.93%) S&P 500 Index 8.01% Consumer Price Index (2) 1.00% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) For the period December 22, 2009 (commencement of operations) through October 31, 2010. (2) For the period December 1, 2009 through October 31, 2010. The S&P 500 Index consists of 500 companies from a wide range of industries chosen for market size, liquidity and industry grouping The Consumer Price Index, or CPI, is a monthly measurement of inflation. The above referenced indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 8 American Independence Funds Kansas Tax-Exempt Bond Fund Commentary Robert Campbell – Portfolio Manager During the past year, U.S. investors searched for signs of economic recovery. The economy continued to slowly improve although no single signal convinced America that we were definitely on the mend. The municipal market was influenced by the state of economy and the continual easy money policy of the Federal Reserve. Short term interest rates were kept low throughout the year with money market rates on taxable and tax-exempt instruments being under 0.25% in 2010. On the other hand, long municipal bond yields were much more attractive due to the steepness of the yield curve. The weak economic scenario caused many investors to reassess their investment profile. Fixed income markets in general benefitted from the continued concerns about the equity markets as funds flowed from equities to bonds. The municipal market was a major benefactor of this as investors reduced their exposure to equities. Several factors drove this collective portfolio shift by American investors. Despite the rebound in share prices, memories of the 2008/2009 market crash have not faded. The investing public has used the occasion of ground regained to trim the portion allocated to stocks. Low bank deposit, CD and money fund yields have also encouraged investors to consider the benefit of bonds. With even intermediate and long-term rates at historic lows, municipals’ tax exempt status enables investors to keep more of what they earn. And, finally, the buzz in the media and the press regarding deficit reduction has Americans concerned about potential personal income tax hikes in the future. Individually and taken together, these factors account for the renewed popularity of municipal bonds. This increased, new demand for municipal bonds caused the yields on municipal bonds to decline and prices rise. The slow economy caused municipal issuers to cut back on new projects and the ever more popular Build America bonds kept a lid on the supply of tax free municipal bonds. On a national basis, the volume of new tax-exempt municipal bonds was down about 8% from last year although the demand was up. In Kansas, the volume was down about 17% from last year with much of the new bond issues being limited to maturities of 15 years and shorter. Taxable Build America bonds represented about 25% of the Kansas issuance in 2010 with most of those bonds being in the 15 – 30 year maturity range. In response to the increased demand for tax sheltered income, the Fund grew to in excess of $280 million. This represented a 25% growth over the past 12 months. This growth and the reduced supply of new Kansas bonds presented the Fund with a challenge in 2010. This dilemma was overcome by expanding the selection process of the Fund. The expansion of our selection process did not compromise the nature of the Fund with its focus on intermediate maturity bonds with good underlying credit qualities. Due to the nature of the Kansas market and the smaller bond issuance size in Kansas relative to national issues, the Fund began investing in some smaller blocks of bonds. Instead of $1,000,000 pieces, it started investing in $250,000 pieces. Going forward, this expanded investment selection process will continue to focus on investing Kansas money in a wider selection of Kansas projects. 2010 also marked some other notable events relevant to the American Independence Kansas Tax Exempt Bond Fund. One of these events was a superficial event, two of the bond rating agencies decided to reassess the credit worthiness of all municipal bonds relative to the credit ratings on other fixed income securities i.e. municipal bonds versus corporate bonds or foreign sovereign debt. The creditworthiness of the Fund’s portfolio did not change, but many of the securities’ underlying ratings were changed, for example from an “A” to “A+” or “Aa3” to” Aa2”. Another notable event in the municipal market was the declining use of municipal bond insurance as a backstop and marketing tool in selling new municipal bonds. A couple years ago the Fund began focusing more on the underlying credit of its new investments and began pushing for underlying ratings on all Kansas municipalities. The expansion of underlying ratings in Kansas has gradually become more widely accepted and the use of municipal bond insurance has declined in usage. In 2010, bonds with municipal bond insurance backing represented only 7% of the national new issue market (this is down from 50% 5 years ago). The continued weak economic conditions nationally also caused an increased focus on the underlying financial conditions of municipalities Throughout the year there 9 American Independence Funds have been news stories of budget excesses and revenue shortfalls. In Kansas, we even heard of financial / budgetary problems. Fortunately, Kansas municipalities, whether at the city, county or the state level, are viewed as being more fiscally conservative than many municipal bond issuers elsewhere. Now after the recent elections we may have newly elected officials reexamine strained budgets. But in the end, Kansas governmental officials will need to make appropriate decisions on budgets whether it be cutting expenses or raising revenue by means of taxes or fees. Over the last twelve months, the Fund had a good year. By being competitive and offering a financial instrument that meets its shareholders needs, the Fund has been able to grow. It remains conservatively structured and defensively oriented, designed to preserve capital in down markets rather than aggressively structured to produce taxable capital gains in up markets. Generally, 2010 saw bond yields decline in fits and spurts with periods of up rates and down rates. Over the past year, the American Independence Kansas Tax-Exempt Fund generated a total return of 5.82% with respect to the Institutional Class shares. Over this same time period the Barclay’s Municipal 7-Year Index, the Fund’s benchmark, returned 8.49%. The underperformance of the Fund compared to its benchmark is attributable to the Fund being positioned in premium and investment grade bonds, whereas the benchmark consists of various type bonds, including non-investment grade and discount bonds. These bond types contributed to the higher return for the benchmark. A group of similar mutual funds as measured by the Lipper Other States Intermediate Bond Fund peer group delivered an average 6.0% total return. Going forward, the Fund will strive to provide a competitive return while also remaining true to its goal of providing current income exempt from both Federal and State income taxes. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 10 American Independence Funds Kansas Tax-Exempt Bond Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year 10 Year Kansas Tax-Exempt Bond Fund Institutional Class Shares 5.82% 4.55% 4.60% Class A Shares (1) 1.03% 3.26% 3.75% Class C Shares (2) 3.90% 3.51% 3.57% Barclays Capital 7-Year Municipal Bond Index 8.49% 5.91% 5.65% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 5.75%. (2) Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Kansas Tax-Exempt Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered two classes of shares similar to the Fund’s Class A shares and Institutional Class. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A shares of the Fund includes the performance of the predecessor fund’s Institutional Class prior to the commencement of operations of Class A shares on August 6, 2002 and has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be lower. The performance of the Class C shares of the Fund, prior to commencement of operations on May 22, 2007, includes the performance of the Fund’s Class A shares, which has been restated to reflect differences in any applicable sales charges and expenses. On May 17, 1997, the Kansas Tax-Exempt Income Portfolio (or the SEI Portfolio) of the SEI Tax-Exempt Trust was reorganized into the predecessor fund, using substantially the same investment objectives, policies, and methodologies of the SEI Portfolio. The performance of the Fund also includes performance of the SEI Portfolio for period prior to May 17, 1997. The Barclays Capital 7-Year Municipal Bond Index is a total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6 to 8 years. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 11 American Independence Funds Active Treasury Management Bull/Bear Fund Commentary T. Kirk Barneby and Glenn Dorsey – Portfolio Managers In July of this year, American Independence introduced the Active Treasury Management Bull/Bear Fund, subsequently re-named the Absolute Total Return Bond Bull/Bear Fund (the “Fund”). In the brief period since its inception the Fund has outperformed its benchmark by a significant margin. Since its inception on July 8, 2010, the institutional (“I share”) share class returned 6.60% versus a 2.56% return for its benchmark, the Barclays Capital U.S. Treasury Index. The Fund achieved this result by focusing on the management of interest rates. The Fund accomplishes this by adjusting the duration — defined as a bond’s price sensitivity to changing interest rates — of its portfolio of U.S. Treasury notes, bonds and exchange traded funds (“ETFs”). We seek to anticipate the future direction of interest rates using our proprietary Interest Rate Scorecard (the “scorecard”). The scorecard incorporates a variety of economic, market and investor sentiment related statistics which, based on our experience, have historically provided signs of future interest rate movements. The period since the Fund’s inception provided an opportunity to demonstrate the scorecard’s predictive ability. When the Fund was launched, the yield on the 10 Year U.S. Treasury Note — the benchmark bond for the U.S. fixed income market — was 3.04%. Despite the benchmark notes historically low yield, and the expectation that interest rates would rise, our investment discipline indicated we should be neutral to slightly bullish on the direction of interest rates over the near term. By September 30, 2010, the yield on the benchmark 10 Year Note had declined to 2.53%. During this period the signs of economic recovery — particularly employment growth — suggested a recovery was underway but at an anemic pace. Our positioning of the Fund’s duration reflected this view. Consequently the Fund’s shareholders were able to benefit from rising bond prices and interest rates declined. By the end of the 3rd Quarter, evidence of an economic recovery became more widespread; with it was a shift in investor sentiment which once again began to focus on the possibility of acceleration in the inflation rate. Our scorecard picked up on this shift. We responded by positioning the Fund with a negative duration — so the Fund’s net asset value (“NAV”) would increase with increasing interest rates. The Fund benefited from this change as the yield on the 10 Year benchmark note rose from 2.53% to 2.66% by the end of October. The fluctuation in interest rates since the Fund’s inception reflects investors’ uncertainty regarding the strength of the recovery and the future direction of interest rates. With the pace of the recovery anemic, there is not much demand (in the form of private sector borrowing) currently to compete with the Federal government’s needs to finance the deficit. The markets though are forward looking and seek to anticipate the future volume — both public and private — of debt coming to the market or needing to be refinanced. If history is any guide, economic recovery should translate ultimately into increased demand for credit by businesses and consumers. Unless the Federal government succeeds in cutting its deficit, the credit markets will be called upon to raise more funds to accommodate the increased demand for credit. In most environments a higher demand for credit needs to coax a larger supply of credit in the form of a higher interest rate. An added complication is the quantity of liquidity (or, credit) already in the financial system provided by the Federal Reserve which sits idle in the form of excess of bank reserves. Banks have been reluctant to lend because of concerns over the strength of the recovery. As more signs appear that a recovery is underway, banks should shed their reluctance to lend, especially to smaller businesses. The market’s fear is the Federal Reserve will not be able to extract this excess of reserves before the expansion’s pace quickens and with it the rate of inflation. Uncertainty persists. Based on our experience, we believe the effect of these uncertainties can be mitigated by the active management of bond portfolio’s sensitivity to changing interest rates. We believe the Fund offers investors diversification while contributing to wealth accumulation over time. Furthermore, we believe the active management of interest rates through duration can dampen the corrosive effects of inflation on a portfolio’s purchasing power should the pace of price rises accelerates. In the brief period since the Fund’s inception, we have shown the benefits of a nimble approach. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 12 American Independence Funds Active Treasury Management Bull/Bear Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on July 8, 2010. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2010 Since Inception(2) ATM Bull/Bear Fund Institutional Class Shares 6.60% Class A Shares(1) 2.25% Barclays Capital U.S. Treasury Index 2.56% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 4.25%. (2) For the period July 8, 2010 (commencement of operations) through October 31, 2010. Barclays Capital U.S. Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. The above referenced index does not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 13 American Independence Funds Intermediate Bond Fund Commentary David J. Marmon – Portfolio Manager Performance Over the last 12 months through October 31, 2010, the Intermediate Bond Fund (the “Fund”) returned 8.65% while the benchmark, the Barclays Capital U.S. Aggregate Index (the “Index”), returned 8.01% for a net outperformance of 0.64%. Overweight allocations to investment grade corporate bonds (financials) and mortgage-backed securities contributed to returns and were held over the 12-month period. Our overweight to AAA Commercial Mortgage-Backed Securities that was carried over from 2009 was also positive incrementally. Interest rates were volatile, and yield curve strategies underperformed, while U.S. duration positions were additive. The Fund’s portfolio duration was in line with the Index at the end of 2009 and switched to an overweight at the start of 2010 ahead of the flight-to-quality rally, spurred by European economic strains in the second quarter of 2010. Outlook and Strategy The expansion of quantitative easing (“QE”) is expected to have significant effects on government bond markets, lowering nominal and real yields, reducing macroeconomic uncertainty and financial market volatility and driving investors towards higher-yield risky assets. We believe that the very long end of the U.S. curve is now significantly underpriced. When the message is understood by the markets, long-dated term premia will compress to more normal levels. This creates an attractive opportunity for overweighting underpriced 20- and 30-year securities versus the 10-year sector of the U.S. yield curve. QE raises the attractiveness of higher yielding assets through its impact on risk-free rates and volatility. Corporate bonds are well placed to benefit from this increased demand, given corporate balance sheets are in surprisingly good shape considering the severity of the recent recession. Improving credit quality is reflected in rating agency upgrades, which now outpace downgrades. Within the investment grade space, we will continue to favor financials. Mortgage rates remain near historical lows, and heavy origination toward the end of the third quarter placed additional pressure on spreads. The Federal Reserve is reinvesting paydowns in U.S. Treasuries and not in mortgage-backed securities (“MBS”), creating additional MBS supply. We view this as a persistent negative supply/demand technical factor for the mortgage market, but we still see value in securities structured from newer originations, low loan balances and certain geographies. Underlying CMBS collateral performance showed rising delinquencies but at a slower rate of increase. Investor interest remains high against a backdrop of limited supply and relatively stable fundamentals, and we remain constructive on the sector as future loss projections continue to decline and investor demand for high quality assets with yield remains very strong. Below is a summary of the Fund’s current portfolio characteristics. Duration Average Quality Number of Holdings Average Maturity 4.9 Years AA 4.4 Years The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 14 American Independence Funds Intermediate Bond Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year 10 Year Intermediate Bond Fund Institutional Class Shares 8.65% 6.98% 6.35% Class A Shares(1) 3.81% 5.92% 5.76% Barclays Capital U.S. Aggregate Index 8.01% 6.45% 6.38% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 4.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Intermediate Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A shares of the Fund prior to commencement of operations on May 3, 2006 includes the performance of the Fund’s Institutional Class from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. The Barclays Capital U.S. Aggregate Index is representative of U.S. bonds, which includes reinvestment of any earnings, is widely used to measure the overall performance of the U.S. bond market. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 15 American Independence Funds Short-Term Bond Fund Commentary Kenneth O’Donnell – Portfolio Manager Performance The Short-Term Bond Fund (the “Fund”) returned 4.83% over the last 12 months (through October 31, 2010) while the benchmark, the BofA Merrill Lynch 1-3 Year U.S. Treasury Index (the “Index”), returned 2.54%. The Fund out-performed its benchmark by 229 basis points (or 2.29%). Fund performance continues to be aided by an increase in market prices of non-government securities held in the portfolio. The Fund holds a modest allocation to credit securities in diversified sectors of the market, though we have incrementally reduced exposure to distressed mortgage credit. The Fund’s portfolio duration was underweight versus the Index for most of the 12-month period which detracted modestly from incremental returns. Duration positioning was switched to a small overweight in the summer. Outlook and Strategy The expansion of quantitative easing (“QE”) is expected to have significant effects on government bond markets, lowering nominal and real yields, reducing macroeconomic uncertainty and financial market volatility and driving investors towards higher-yield risky assets. Short term interest rates are likely to remain low for the near-term with the Federal Funds rate anchored at near zero levels. Uncertainty in the path of short-term interest rates will increase the slope of the yield curve as the economic recovery gradually takes hold. The credit markets continue to provide value despite the persistent decline in yield spreads. We intend to continue managing the portfolio with a focus on long-term performance relative to the U.S. Treasury benchmark while taking advantage of discrete opportunities in the credit and interest rate markets. Below is a summary of the current characteristics of the Fund’s portfolio. Duration Average Quality Number of Holdings Average Maturity 1.6 Years AAA 69 2.1 Years The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 16 American Independence Funds Short-Term Bond Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year 10 Year Short-Term Bond Fund Institutional Class Shares 4.83% 3.75% 3.60% Class A Shares(1) 2.21% 3.03% 3.18% Merrill Lynch 1-3 Year U.S. Treasury Index 2.54% 4.40% 4.18% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 2.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the UltraShort Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A Shares of the Fund prior to the commencement of operations on May 3, 2006, includes the performance of the Fund’s Institutional Class from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. The performance of the Class C shares of the Fund, prior to commencement of operations on April 8, 2008, includes the performance of the Fund’s Class A shares from May 3, 2006 through April 7, 2008 and the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Merrill Lynch 1-3 Year U.S. Treasury Index is an unmanaged index that tracks the performance of U.S. Treasury Notes with maturities ranging from approximately one to three years. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 17 American Independence Funds U.S. Inflation-Indexed Fund Commentary Cedric Scholtes – Portfolio Manager Performance Over the 12 months ending October 31, 2010, the U.S. Inflation-Indexed Fund (the “Fund”) returned 10.40%, while the Barclays Capital U.S. Treasury Inflation Notes Index (the “Index”) returned 10.42% for a slight underperformance of 0.02%. In general, we have considered the price of long dated inflation risk to be undervalued and so have periodically weighted portfolio holdings toward the 20 year sector of the yield curve to reflect this view. A second view has been the relatively high level of long term real yields vs. shorter term yields, reflected in appropriate yield curve positions. A third has been the periodic risk aversion which has provided opportunities to vary the emphasis on less liquid off-the-run issues. As an example, we positioned the portfolio defensively during the flight to quality in the second quarter, following concerns over European sovereign-credit-risk contagion. Subsequently, we initiated a short real yield position as TIPS appeared overbought and also turned to an overweight position in on-the-run TIPS and TIPS with higher deflation floors. There have also been opportunities to vary the overall duration of the portfolio versus the benchmark as inflation fears and other economic news impacted yield levels. Duration, yield curve and security selection positions in the Fund’s portfolio contributed to excess returns over the last 12 months, whereas break-even inflation trading detracted in the volatile yield environment. Outlook and Strategy The expansion of quantitative easing (“QE”) is expected to have significant effects on government bond markets, lowering nominal and real yields, reducing macroeconomic uncertainty and financial market volatility and driving investors towards higher-yield risky assets. Going forward, we remain comfortable with our real yield flattening exposure as we believe that the steepness is unwarranted. We also maintain our outright long BEI (Break-Even Inflation) and BEI steepening exposures, on the view that BEI should widen as the Fed reflates the economy through another round of QE. We view the decline in real yields as consistent with the aims of QE, and are not taking an active position in duration terms. Below is a summary of the Fund’s current portfolio characteristics. Duration Average Quality Number of Holdings Average Maturity 8.8 Years AAA 16 10.0 Years The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 18 American Independence Funds U.S. Inflation-Indexed Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year Since Inception(2) U.S. Inflation-Indexed Fund Institutional Class Shares 10.40% 6.72% 7.64% Class A Shares(1) 5.39% 5.58% 6.92% Barclays Capital U.S. TIPS Index 7.08% 5.66% 7.04% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 5.75%. (2) For the period January 2, 2001 (commencement of operations) through October 31, 2010. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the FFTW U.S. Inflation-Indexed Portfolio (the predecessor fund) on May 9, 2008. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Advisor Class. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Advisor Class shares prior to the reorganization, but has not been restated to reflect differences in expenses. If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund includes the performance of the Institutional Class shares from May 10, 2008 through May 16, 2008 and the performance of the FFTW U.S. Inflation-Indexed Portfolio’s Advisor Class share prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Barclays Capital U.S. TIPS Index is an unmanaged index that tracks the performance of U.S. Treasuries the cash flows for which are linked to an inflation index. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 19 American Independence Funds International Equity Fund Commentary David Whittall – Portfolio Manager Performance The American Independence International Equity Fund Institutional Class (the “Fund”) finished the fiscal year ending October 31, 2010, behind its benchmark. For the twelve months, the Fund rose 4.7% versus an 8.4% increase in the MSCI EAFE Index (with net dividends) (the “Index”). October was a strong month for the Fund, which returned 6.0% vs. 3.6% for the Index. The chief contributors to that performance were several new names which were recently added to the portfolio, including Prosieben, a commercial television station in Germany, Valeo an industrial group focused on production of components and integrated systems for the automotive industry, and German airliner, Lufthansa. The fund is currently fully invested (97.5%) with a beta of 0.96 to the MSCI EAFE Index. The predicted annual standard deviation of returns versus cash (our preferred metric for managing total portfolio risk) is 22.6%; below the predicted market annual standard deviation of 23.1%. Market overview 2010 was characterized by significant volatility in international stock markets. The MSCI EAFE Index increased by 0.9% in Q1, declined 14.0% in Q2, increased 16.5% in Q3 and has continued increasing in Q4. European stock markets have made decisive recoveries from their early 2010 lows but still show major divergences between the northern and southern regions. At this writing, November 19, 2010, Stockholm’s OMX Index has increased 21.6% in US$ terms while Spain’s IBEX 35 has declined 17.9% (source: Bloomberg). Many Asian markets are close to testing recent highs and have in fact recouped 75%—100% of their 2008 losses. The exceptions for most of the year have been the Japanese and Chinese markets that have been relative laggards. In recent weeks, however, Japanese equities have begun to stage a recovery. During the first quarter of calendar year 2010, the team made a number of significant research trips. These included a two week visit to Europe by our banks analyst to meet with financial companies, a weeklong visit in Europe with electric utility companies by our utilities analyst and a two week trip to Asia by our technology analyst to visit with technology hardware, consumer electronics and internet companies. These visits have brought many new names into the portfolio. During the second quarter, our technology analyst was again in Asia as was our banks analyst. During the third quarter the team visited companies and institutions in Australia, Taiwan, Korea, Japan, the UK and Norway. Important observations include the fact that technology orders in Asia are slowing for computers, handheld devices and consumer goods. Only Apple seemed immune to these trends. The slowing orders signal a poor 4th quarter for many U.S. and European technology and consumer companies. We also visited defense companies and see a significant risk of slowdown or even retrenchment in defence spending by the U.S., the UK and other developed economies. Developing countries including India and the Middle East are increasing defense spending substantially. Finally, utilities and alternative energy companies in developed markets are suffering from fiscal stress and tightening budgets. Another theme that we have been watching carefully is the dollar weakness and the resulting impact on commodities, exporters and precious metals. As we write, gold remains near its all-time high. Europe: The attraction of gold is certainly due in part to the continued uncertainty in many equity markets. Persistent questions about the need for bailouts in Greece, Ireland and Portugal have kept these markets in turmoil. After a brief but powerful equity rally in July and August, the Greek stock market is back down near its early June levels. The Irish equity market has been bumping along year lows since August and the uncertainty of an EU bailout of Ireland has led to depositor flight from Irish banks. Spain by contrast has kept most of the gains that its equity market has made since June and trades near first quarter levels. As for the economy, one of our analysts travelling there now commented: “if there is a recession in Spain you cannot see it in Barcelona.” Portugal’s stock market is back at pre-April crash levels yet the country seems very vulnerable to a banking or credit problem. Closer to the core, French equities have been held back by labor actions, public protests and a general sense of chaos; consequently the CAC 40 Index is below its beginning of the year level. German equity prices by contrast have increased by double digits. The currency markets signalled a confidence in European economic recovery after the June nadir. After falling to a four year low in June, when Greek debt concerns were ubiquitous, the Euro reversed course and returned in October toward first quarter levels. Renewed concerns about Ireland, Portugal 20 American Independence Funds and Greece, may however, put renewed pressures on the European currency. Managing this currency volatility has been a challenge for equity investors. We expect continued Euro currency recovery [or conversely dollar weakness] and continued out-performance by the Scandinavian and northern markets. The still troubled southern economies of Greece and Portugal may give investors more trouble in the months and quarters ahead. Japan: After peaking in April, Japan’s stock market remained in a downward trajectory all the way through October. The market was plagued by political turbulence and a steadily strengthening yen. In the political arena, the pace of change was superseded only by the theatre and spectacle of the major actors. After resigning his position as leader of the Democratic Party of Japan (DPJ) in 2004 amidst a personal financial scandal, Naoto Kan embarked on the Shikoku Pilgrimage to visit 88 temples on Japan’s Shikoku Island. This 1,200 kilometre pilgrimage probably seems like a walk in the park to Kan compared to his 2010 return to the political stage. In January, he was selected as the new Finance Minister as the DPJ came to power and ended 54 years of Liberal Democratic Party (LDP) rule. By June, Kan had become Prime Minister and only three months later faced a leadership challenge from nemesis Ichiro Ozawa. Although Kan defeated Ozawa in the September vote, the challenge revealed deep popular dissatisfaction with the scale of the Japanese economy’s problems and the government’s ineffectual measures to reignite economic growth. Within hours of his victory, the Bank of Japan intervened in the currency markets for the first time in six years and knocked the yen back from a 15 year high against the U.S. dollar. The currency’s rise in 2010 dampened demand for Japanese products in the U.S. and China and contributed to the stock market’s weak performance between April and October. Although the yen has retreated from its highs in November, we believe there is little reason, in the medium term, to expect a weaker yen – the current account is in surplus the capital account enjoys inflows and interest rates are at parity with those in the U.S. Asia: As mentioned above, many Asian markets have recouped 75-100% of their 2008 market losses; the notable exceptions being Japan and China. Thailand’s, India’s, Korea’s, Indonesia’s, Singapore’s and Malaysia’s stock markets are all surging and posted year-to-date highs in September. The stock markets in China, Japan and Australia meanwhile languished in September below the levels where they started in January. What accounts for the differences? One answer is that Thailand, Malaysia and Indonesia responded to the debt and currency crises of 1996 by shoring up their financial systems. By many measures, debt to GDP, banking sector equity to assets and corporate sector ROEs, these economies stand out in 2010 as being comparatively strong. By contrast, China and Australia have higher debt/GDP levels, accelerating consumer debt levels, lower banking sector equity, excessive banking sector loan growth and weaker corporate returns. While Australia has benefited from strong inflows of Chinese capital, it now suffers from an uncomfortable dependence on the same. We expect both Chinese and Australian banks to face increasing non-performing loans. The U.S. continues to push China to devalue the yuan (a move which could further impact China’s exporters). The Australian Dollar, in contrast, has benefitted in 2010 from larger capital inflows, particularly to finance direct investment in energy and mineral exploration and extraction in response to higher commodity prices. Should commodity prices decline, then the Australian Dollar may become more vulnerable to a correction. Positioning & Outlook The American Independence International Equity Fund remains fully invested with 56 positions. By region the Fund is about 5.5% underweight in Europe versus the MSCI EAFE Index. We have overweight positions in Norway and Germany but remain underweight in many other European markets, especially the UK. We have an overweight position in resource rich South Africa. By sector, we have underweight positions in utilities, consumer durables and consumer non-durables and are overweight in transport, media and communication stocks relative to their respective MSCI EAFE weights. We continue to focus on bottom up stock-picking and the identification and selection of strong companies with attractive relative valuations and earnings momentum. Cheap stocks with no earnings momentum are abundant and present value traps. In the current market environment, with low bond yields, stock market and currency volatility and volatile sentiment, visible, dependable earnings growth is a premium commodity. Finding these growth stocks at the right price remains our focus. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 21 American Independence Funds International Equity Fund – Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2000. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Annualized Total Returns as of October 31, 2010 1 Year 5 Year 10 Year International Equity Fund Institutional Class Shares 4.67% 3.60% 4.98% Class A Shares (1) (1.94%) 1.87% 3.84% MSCI EAFE Index 8.36% 3.31% 3.17% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 5.75%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the International Multi-Manager Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Fund’s Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Morgan Stanley Capital International Europe, Australasia and Far East (“MSCI EAFE”) Index is an unmanaged, arithmetic, market value-weighted average of the performance of over 900 securities listed on the stock exchange of countries in Europe, Australia and the Far East. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 22 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2010 Security Description Shares Value ($) Common Stocks — 94.7% Consumer Discretionary — 22.3% Home Depot, Inc. NIKE, Inc., Class B Omnicom Group, Inc. Starbucks Corp. Target Corp. Viacom, Inc., Class B Walt Disney Co. (The) 4,824,296 25,927,576 Consumer Staples — 13.4% Diageo PLC - ADR (c) Dr. Pepper Snapple Group, Inc. Imperial Tobacco Group PLC - ADR (c) Mead Johnson Nutrition Co. 4,705,600 15,610,350 Energy — 6.7% Chevron Corp. Occidental Petroleum Corp. 4,898,649 7,789,999 Financials — 15.4% Canadian Imperial Bank of Commerce (c) E*Trade Financial Corp. (a) Goldman Sachs Group, Inc. (The) Loews Corp. MetLife, Inc. Morgan Stanley Toronto-Dominion Bank (The) (c) 3,249,000 17,973,721 Health Care — 6.7% Cardinal Health, Inc. Laboratory Corp. of America Holdings (a) McKesson Corp. 1,847,440 7,821,390 Industrials — 7.6% General Dynamics Corp. General Electric Co. L-3 Communications Holdings, Inc. 1,082,850 8,794,750 Information Technology — 18.7% eBay, Inc. (a) Microsoft Corp. Oracle Corp. Visa, Inc., Class A Xerox Corp. 4,680,000 21,825,020 Materials — 2.3% Teck Resources Ltd., Class B 2,684,400 See Notes to Financial Statements 23 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2010 Security Description Shares Value ($) Common Stocks — 94.7% (continued) Utilities — 1.6% Entergy Corp. 1,863,250 Total Common Stocks (Cost $85,313,579) 110,290,456 Short-Term Investment — 11.1% Money Market Fund — 11.1% Federated Government Obligations Fund 12,887,864 Total Short-Term Investment (Cost $12,887,864) 12,887,864 Total Investments (Cost $98,201,443(b)) — 105.8% $ Liabilities in excess of other assets — (5.8)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) See Notes to Financial Statements for tax unrealized appreciation (depreciation) of securities. (c) Foreign security incorporated outside United States. Summary of Abbreviations ADR — American Depositary Receipt ETF — Exchange-Traded Fund Number of Contracts Equity Option Cost Value Equity Option — 0.4% Put Option Purchased - 0.4% SPDR S&P rust, 11/20/10, Exercise Price $122.00 $ $ Other Information: The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs at Reporting Date: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks $ $
